UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

MATTHEW DEROCHA,

                               Plaintiff,

v.                                                                   5:18-CV-1051 (BKS/ATB)

CITY OF SYRACUSE,

                        Defendant.
________________________________________________

Appearances:

Matthew DeRocha
Syracuse, NY
Plaintiff, pro se

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Matthew DeRocha commenced this pro se action under 42 U.S.C. § 1983 on

September 4, 2018. (Dkt. No. 1). An amended complaint filed October 22, 2018 is presently

before the Court for review. (Dkt. No. 9). This matter was assigned to United States Magistrate

Judge Andrew T. Baxter who, on November 27, 2018, issued a Report-Recommendation

recommending that the amended complaint be dismissed in its entirety without opportunity to

amend and that, to the extent that the complaint is interpreted as raising state law claims of

harassment or intentional infliction of emotional distress, the complaint be dismissed without

prejudice. (Dkt. No. 12). Magistrate Judge Baxter advised the plaintiff that under 28 U.S.C.

§ 636(b)(1), he had fourteen days within which to file written objections to the report, and that

the failure to object to the report within fourteen days would preclude appellate review. (Dkt. No.
12, at 16). No objections to the Report-Recommendation have been filed even though Plaintiff

requested, and was granted, two extensions of time to file objections. (Dkt. Nos. 14, 17).

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 12) is ADOPTED in its

entirety; and it is further

        ORDERED that that the amended complaint (Dkt. No. 9) is DISMISSED

in its entirety without opportunity to amend; and it is further

        ORDERED that to the extent that the amended complaint is interpreted as raising

state law claims of harassment or intentional infliction of emotional distress, the amended

complaint is DISMISSED without prejudice to filing a claim in the appropriate New York State

Court; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the Plaintiff in accordance

with the Local Rules.

        IT IS SO ORDERED.




Dated: March 4, 2019
       Syracuse, New York


                                                  2
